DETAILED ACTION 
The amendment submitted on October 3, 2022 has been entered.  Claims 1, 7-8, 12-13, 15, 18, 21, 23, 29-32, 47-53, 62, and 97-99 are pending in the application.  Claims 1, 7-8, 12-13, 15, 18, 21, 23, 31, 51, and 62 are rejected for the reasons set forth below.  Claims 29-30, 32, 47-50, 52-53, and 97-99 are objected to but would be allowable if rewritten in independent form.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter 
Claims 29-30, 32, 47-50, 52-53, and 97-99 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Continued Examination under 37 CFR 1.114 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance, so prosecution in this application is reopened.  Applicant’s submission filed on October 3, 2022 has been entered.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP1 2141 et seq.  
Claims 1, 7-8, 12-13, 15, 18, 21-22, 31, 51, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Kesicki2 (WO 2019/126733 A1).  
See Example 9 (pp. 93-94), which has the following chemical formula: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein X, Y, and Z are each CH.  Elsewhere, the reference discloses that “X, Y, and Z are inde-pendently CH, C(C₁₋₆alkyl)…” (p. 3).  By substituting any of the X, Y, or Z groups in the compound of Example 9 from CH to C(C₁₋₆alkyl), one arrives at compounds within the scope of the instant claims (note that instant claim 1 provides for R₂ as a “(C₁₋₁₀)alkyl” group and claim 21 provides for a methyl group).  Generally, one would have viewed substituting one such functional group for another equivalent functional group as being prima facie obvious.  See MPEP 2144.06(II) (“An express suggestion to substitute one equivalent component or process for another is not neces-sary to render such substitution obvious.”).  Similar observations may be made with respect to claims 12-13, 15, and 18 (see the definitions of R₅-R₇ in the reference at p. 4).  The reference also discloses pharmaceutical compositions and a method of treating type II diabetes (para. 0057-59) within the meaning of claims 51 and 62.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


October 19, 2022  


    
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 Cited in the information disclosure statement (IDS) submitted on October 3, 2022.